Major General James A. Ryan Office of the Adjutant General Military Department of Arkansas North Little Rock, Arkansas 72218-2200
Dear Major General Ryan:
This is in response to a request for an opinion made on your behalf by Captain Roy D. House concerning the "chemical abuse" testing of Arkansas Military Department state employees.
Please note that I have enclosed a copy of Opinion No. 90-186, recently issued by this office to you, as requested by Major Claudell Woods, which I believe satisfactorily answers your question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
RON FIELDS Attorney General
RF:arb
Enclosure attached